Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 4/21/2021 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,516,035 (Stone hereinafter).
In re claim 1, with reference to Figs. 1-6, Stone discloses: A lidded container (10) comprising: a container (12) having a bottom surface (11), a side surface (13) standing upright from the bottom surface and defining an opening, and a flange portion (25) continuously connected to an upper portion of the side surface so as to surround the opening; a lid (19) covering the opening of the container; and a closing seal portion located between an upper surface of the flange portion of the container and a lower surface of the lid and joining the lid to the flange portion of the container (adhesive, column 3, lines 12-15), wherein the closing seal portion comprises a main seal portion having a first end and a second end and a projecting seal portion (16) having one end connected to the first end of the main seal portion and the other end connected to the second end of the main seal portion and projecting toward the opening of the container (see Fig. 3 below), and a width of a leading end portion which is a portion of the projecting seal portion, which is closest to a center point of the opening of the container, is smaller than a width of an opposing portion which is a portion of the main seal portion, which intersects with a center line passing through the leading end portion of the projecting seal portion and the center point of the opening of the container (see Figs. 3 and 5 below).

[AltContent: textbox (Second End)][AltContent: arrow][AltContent: textbox (First End)][AltContent: arrow]
    PNG
    media_image1.png
    332
    517
    media_image1.png
    Greyscale

[AltContent: textbox (Virtual Seal Portion)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Regulating Seal Portions)][AltContent: textbox (Intermediate
 Portion)][AltContent: connector][AltContent: connector][AltContent: textbox (Opposing Portion)][AltContent: connector]
    PNG
    media_image2.png
    426
    567
    media_image2.png
    Greyscale


Stone discloses the claimed invention including wherein when a cutout (42), a step portion, or a through hole is formed in the flange portion of the container at a position outside the projecting seal portion.
Stone fails to disclose a distance between an inner edge of the leading end portion of the projecting seal portion and the cutout, the step portion, or the through hole of the container in the direction in which the center line extends is smaller than the width of the opposing portion of the main seal portion.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the relative distance between edge 18 and the inside edge of the virtual seal portion which would serve to decrease the size of the vent created for specific food contents during heating/steaming (column 3, lines 37-42).
In re claim 2, with reference to the figs. above, Stone discloses the claimed invention including wherein a difference between the width of the leading end portion and the width of the opposing portion is not less than 2 mm (D1 is disclosed as 1/8 inch wide, therefore thickness of Opposing portion can be inferred as 3/8 inch wide, and therefore ¼ inch or ~6.35mm wider than portion 16).
In re claim 3, with reference to the figs. above, Stone discloses the claimed invention including wherein when a seal portion in a case where it is assumed that the main seal portion is virtually extended from the first end to the second end of the main seal portion based on a direction in which the main seal portion extends in the first end and the second end of the main seal portion is referred to as a virtual seal portion (see fig. 5 above). 
Stone fails to disclose a distance between an inner edge of a portion of the virtual seal portion which intersects with the center line and an inner edge of the leading end portion of the projecting seal portion is smaller than a width of the opposing portion of the main seal portion.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the relative distance between edge 18 and the inside edge of the virtual seal portion which would serve to decrease the size of the vent created for specific food contents during heating/steaming (column 3, lines 37-42).
In re claim 4, with reference to the figs. above, Stone discloses the claimed invention including wherein when a portion of the projecting seal portion in which a distance between opposing outer edges of the projecting seal portion in a direction orthogonal to the center line is 5 mm is referred to as an intermediate portion, a distance between an inner edge of the leading end portion of the projecting seal portion and the intermediate portion of the projecting seal portion in a direction in which the center line extends is smaller than the width of the opposing portion of the main seal portion (see Fig. 5 above).
In re claim 6, with reference to the figs. above, Stone discloses the claimed invention including wherein the step portion is formed in (i.e. within the bounds of) the flange portion of the container at the position outside the projecting seal portion, and the step portion extends in a direction in which the center line passing through the leading end portion of the projecting seal portion and the center point of the opening of the container extends (cutouts 42 extend parallel to the direction of the center line, which is considered “in the direction of”).
In re claim 7, with reference to the figs. above, Stone discloses the claimed invention including wherein in a plan view, the projecting seal portion is in contact with the step portion (42 is a cutout portion of the lid which is sealed to the flange).
In re claim 8, with reference to the figs. above, Stone discloses the claimed invention including wherein a pair of regulating seal portions (18, 35) provided so as to sandwich the center line, [the center line] passing through the leading end portion of the projecting seal portion and the center point of the opening of the container, in a plan view and connected to a portion of the closing seal portion (see Fig. 3 above).
In re claim 9, with reference to the figs. above, Stone discloses the claimed invention including wherein the side surface of the container has a thickness of not less than 100 µm and not more than 500 µm (thickness of container sidewall in Fig. 10 determined by distance between marks 16 and 18 in Fig. 9 which shows the same thickness D3, such that it can be determined that the container thickness is approximately 1/6th of the distance D2 disclosed as 1/8 inch and is thereby approximately .02 inches which converts to 500 µm).
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 of the Remarks that Stone does not disclose wherein a closing seal portion joining the lid to a flange portion of the container, and closing seal portion includes a main seal portion and a projection seal portion.  However, delamination region 24 is a region which is laminated to the lid and flange prior to the delamination (i.e. opening of the region), and is therefore laminated to the lid 
No further arguments are presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













				
/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733